In the United States Court of Federal Claims
                                           No. 17-1375C
                                       Filed: June 28, 2022


 GREGORY D. MARSH,

                     Plaintiff,

 v.

 THE UNITED STATES,

                     Defendant.


                                             ORDER

        On April 8, 2022, the Court directed that an amended complaint be filed in this case by
May 31, 2022, challenging the ABCMR’s final decision on remand. (ECF No. 47). On May 25,
2022, the Court granted Plaintiff’s counsel’s request to withdraw from this matter and stayed all
deadlines for thirty (30) days to allow the Plaintiff to retain new counsel. (ECF No. 52). That
Order directed Plaintiff to file a notice with the Clerk’s office “as soon as possible,” informing
the Court of his current contact information for notifications of future filings in this case. (Id.).
The Order also directed Plaintiff to file either a motion for substitution of counsel or a notice
informing the Court of Plaintiff’s intention to proceed pro se by June 24, 2022. (Id.). Plaintiff has
not filed either. If the plaintiff fails to prosecute or to comply with the Court’s rules and order,
the Court may dismiss the action on its own motion for failure to prosecute. RCFC 41(b).
Instead, Plaintiff has notified the Court and the Defendant’s counsel that he does not wish to
pursue this case anymore. (Def.’s Mot. to Dismiss at 6, ECF No. 53). The United States filed a
consent motion to dismiss on June 24, 2022. (Id.).

        Accordingly, the Court GRANTS the United States’ consent motion to dismiss (ECF No.
53). All remaining claims in this case are dismissed as moot under RCFC 12(b)(1). See B&B
Med. Servs., Inc. v. United States, 114 Fed. Cl. 658, 662 (2014) (“When a matter becomes moot,
we lose subject-matter jurisdiction over it, and dismissal under RCFC 12(b)(1) is in order.”). The
Clerk is DIRECTED to enter judgment accordingly. The telephonic status conference
previously scheduled in this case for June 29, 2022, is hereby CANCELED.

       IT IS SO ORDERED.

                                                                      s/  David A. Tapp
                                                                      DAVID A. TAPP, Judge